 


113 HRES 449 EH: Electing the Chief Administrative Officer of the House of Representatives.
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 449 
In the House of Representatives, U. S., 
 
January 7, 2014 
 
RESOLUTION 
Electing the Chief Administrative Officer of the House of Representatives. 
 
 
That Ed Cassidy of the State of Connecticut, be, and is hereby, chosen Chief Administrative Officer of the House of Representatives. 
 
Karen L. Haas,Clerk. 
